UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

STATE OF OHIO, ex rel.,
MICHAEL DerNE,
OHIO ATTORNEY GENERAL,
Plaintiff,
Case No. 2:16-cv-802

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Kimberly A. Jolson

JOHN G. BREEN, et al.,
Defendant.
OPINION AND ORDER
This matter is before the Court for consideration of the Motion for Part;ial Summary
Judgment of Plaintiff State of Ohio, ex rel. Michael DeWine, Ohio Attorney General (the
“State”) (ECF No. 116); the Motion for Summary Judgment of Defendants John G. Breen, Jolm
E. Breen, and Janice L. Breen (collectively the “Breens”) (ECF No. 117); Defendant Trabue
Dublin, LLC’s (“Trabue”) Motion for Summary Judgment (ECF No. 118); the State’s Response
in Opposition to the Motions for Summary Judgment of the Breons and Trabue (ECF No. 123);
Trabue’s Response in Opposition to the Breens’ Motion for Smnmary Judgment (ECF No. 124);
Trabue’s Response in Opposition to the State’s Motion for Summary Judgment (ECF No. 126);
the Breens’ Response in Opposition to the State’s Motion for Summary Judgment (ECF No.
127); the State’s Reply (ECF No. 132); Trabue’s Reply (ECF No. 134); and the Breens’ Reply.

(ECF No. 135.) For the reasons below, the Court GRANTS in PART and DENIES in PART.

I. BACKGROUND

A. Undisputed Facts
1. Defendants’ Ownership and Operation of the Properties

This case involves two properties: one commercial and one residential Pl.’s Ex. 3,
Expert Report by Robin Roth at 2 (“Roth Report”) (ECF No. 116-2). ln 1980, the owner and
President of Buckeye Terminix Company, lnc. (“Buckeye” , John G. Breen, and his Wife, Janice
Breen, purchased the commercial property at 2121 Riverside Drive, Upper Arlington, Ohio (the
“Site”) in their own names. 1980 Breen Deed; Dep. of John E. Breen (“Breen Dep.”) at 18 :21_23
(ECF No. 119-1). Buckeye Was located at the Site from at least 1980 to 2002. Breen Dep.
19:22-20:8. Buckeye provided extermination services around Ohio ii'om 1957 to 2002. Breen
Dep. at 17:16-18:4.

The Site housed Buckeye’s building, Which had an office space and a connected garage
Roth Report at 14-15. That building has always been surrounded by parking areas and
driveways. Id.; Pl.’s EX. 4, Dep. of Deborah Strayton (“St:rayton Dep.”) at 139:1-9 (ECF No.
116-2). Immediately west of the Site, down a steep embankment, is a tract of five land plots
addressed to Scioto Pointe Lane (the “Neighboring Properties”). Roth Report at 3-4.l

From 1980 until at least 1987, Buckeye maintained pesticides at the Site for its
extermination business. Pl.’s Ex. 5, Director’s Final Findings and Orders at 11 2 (“1992 Director
Orders”) (ECF No. 1 19-1); Breen Dep. at 42:15-21. Buckeye employees used the garage space
and outdoor areas to mix, transfer, and store chlordane, aldrin, heptachlor, and dieldrin. 1992

Director Orders at 11 2; Roth Report, Ex. 3-4. Buckeye employees also loaded, unloaded, and

 

1 ln 1981, the Neighboring Properties were part cfa larger 355-acre tract owned by the Kaufman Investment
Cornpany. Trabue Ex. 6, Deed from Herman H. Hall, et al. to the Marble Cliff Quarries Company, February 28,
1923.

Washed trucks containing pesticides at the facility, and they dumped pesticide-laden water at the
Site and onto the western embankment Roth Report, Ex. 3-4.

From 1980 to 2002, John G. Breen served as President/General Manager of Buckeye
and as the President of its Board of Directors. Breen Dep. at 18:17-19:15, 30:18_20. He also
managed Buckeye’s finances Id. Janice was Safety Director and served as Sccretary of the
Board of Directors. Pl.’s Ex. 7, 1987 Buckeye Terminix Company Certificate of Amendment
(“1987 Amendment”); Breen Dep. at 19:12-15. Starting around 1980, John G. and Janice Breen
were the majority owners ofBuckeye. Breen Dep. at 17:12-18:4. In 1987, John E. Breen, son of
John G. and Janice Breen, also gained ownership in Buckeye. Id. ln 1992, John E. Breen
became Buckeye’s General Counsel and Vice President. Breen Dep. at 19:7-10.

In December 1985 , Specialty Restaurant Corporation (“Specialty”), Trabue’s parent
company, purchased the Neighboring Properties. Trabue Ex. 7, Deed from Kaut`man to
Specialty, Dec. 23, 1985. In 2010, Specialty created Trabue Dublin, LLC, then sold the
Neighboring Properties to Trabue for a nominal price. Trabue EX. 9 (ECF No. 118-13).

2. Environmental Issues

ln 1981, Buckeye employees complained to the Ohio Environmental Protection Agency
(the “OEPA”) about pesticide-dumping at the Site. Roth Report at 5. In response, the OEPA’s
Oche of Emergency Rcsponse staff collected two soil samples from the Site. Roth Report at 5;
Trabue Ex. 4, Ltr. to J.G. Breen from W. Nichols, July 10, 1981 (ECF No. 118-8). Those
samples showed concentrations of chlordane between 5,780 and 5,920 parts per million (“ppm”).
Id.

In a letter dated July 10, 1981 , the OEPA notified Buckeye that its hazardous disposal

was illegal and violated Ohio law. Id. In the letter, the OEPA requested that Buckeye implement

measures to prevent further releases of pesticides into the environment Id. Because of the
OEPA’s letter, Buckeye installed a drainage collection system, paved its parking lot with asphalt,
maintained the vegetated area at the embankment, and allowed the OEPA to monitor the Site.
Trabue EX. 5, Ltr. to J.G. Breen from W. Nichols, Dec. 16, 1981; 1992 Director Orders at 2;
Breen Dep. at 37:23-38:9.

The OEPA continued sampling soil, gravel, and water runoff at Site in 1981, 1982, and
1989. Roth Report at 5 . Each time, the OEPA found aldrin, chlordane, and dieldrin, among
other pesticides Id. In 1988, Buckeye excavated the storage tank from the Site. 1992 Director
Orders at 11 3; Breen Dep. at 37:23-38:9.

In 1991, a developer interested in purchasing the 38-acre tract, which included the
Neighboring Properties, hired a consulting finn, Geraghty & Miller (“G&M”), to investigate the
land’s environmental conditions Trabue Ex. 1, Tallichet Affidavit at 11 7. G&M discovered that
a portion of the 3 8-acre tract had been contaminated by Buckeye’s pesticide operations Trabue
EX. 8, Specialty Restaurants Corp. v. Kauj$nan Investment Co., et al., No. C2-96-342, Findings
of Fact and Conclusions of Law at 5 (S.D. Ohio Jan. 5, 1998) (the “Graharn Order”). Until 1991,
Specialty was not aware of any environmental issues related to the Neighboring Properties
Tallichet Aflidavit at 11 7. Subsequently, Buckeye engaged G&M to sample soil and
groundwater at the Site and at the Neighboring Properties Strayton Dep., EX. H at 3. In 1991 ,
G&M collected ground and groundwater samples from the Neighboring Properties Id.; Roth
Report at 6-7. These samples contained aldrin, chlordane, dieldrin, and other pesticides Id.
G&M implemented Method 8080 when analyzing the soil and ground water samples Id. On

May 20, 1992, Specialty entered an agreement with the OEPA and Buckeye, allowing access to

the Neighboring Properties to investigate and remediate the contaminations. Trabue’s Mot. for
S.J., EX. G, Attach. D, Access Agreement, May 20, 1992.

On June 26, 1992, the OEPA Director Donald Schregardus issued a Director’s Final
Findings and Orders (“1992 Director Orders”). 1992 Director Orders The 1992 Director Orders
applied to and bound “Buckeye Terminix, Inc. (‘Respondent’), its officers and directors in their
corporate capacity, agents, assigns, and successors in interest.”2 1992 Director Orders at 1. ln
the 1992 Director Orders, the OEPA determined that Buckeye used pesticides at the Site until at
least 1987. 1992 Director Orders at 11 3. Those pesticides included chlordane, aldrin, heptachlor,
and dieldrin. 1992 Director Orders at 11 3. The 1992 Director Orders state “[Buckeye] disposed
of hazardous wastes at the Facility, and has placed or caused to be placed industrial wastes or
other wastes in a location where they cause or threaten to cause pollution of the waters of the
state.” 1992 Director Orders at 11 10. The 1992 Director Orders would terminate upon Buckeye:
(i) proving to the OEPA that all tasks had been completed, (ii) paying the OEPA’s oversight
costs, and (iii) demonstrating that the remaining contamination met the OEPA’s acceptable risk
levels 1992 Director Orders at 12; Ex. 13, Ltr. To John E. Breen from D. Tjoelker, June 21,

1 996.

By 1992, John E. Breen was managing Buckeye’s environmental issues Strayton Aff. at
11 6. He negotiated the 1992 Director Orders Id. John E. Breen also hired and oversaw
environmental consultants, ordered samples and forwarded the results to the OEPA, ensured the
Neighboring Properties were accessible, arranged for remedial equipment and supplies, and

worked With Buckeye’s insurance carriers to pay for remedial work outlined in the 1992 Director

 

2 The 1992 Director Orders did not identify Specialty, then the owner of the Neighboring Properties, as a responsible
party for the contaminationl

Orders Pl.’s Ex. 11, J. E. Breen Letter to OEPA, June 8, 1992; Pl.’s Ex. 12, J. E. Breen Letter to
OEPA; Strayton Aff`. at 11 6; Breen Dep. at 86:1-88:6.

In July 1992, G&.M conducted additional soil and ground water sampling at four
monitoring wells, which were installed on the Neighboring Properties. Roth Report at 7 . Based
on the results of those samples, G&M submitted an interim action report (the “Interim
Remedy”). Id. ln December 1992, G&M presented its investigatory results and lnterim Remedy
to the OEPA. Strayton Dep., Ex. H. G&M confirmed the presence of pesticides in soil and
groundwater at the Neighboring Properties but concluded that the groundwater contamination
posed no threat to human health or the environment at 39 of the 44 lots in the neighboring
subdivision, which were therefore suitable for residential development Id. at 12-13; 40-41.
G&M determined that contamination levels at Lots 40, 42, and 433 exceeded residential levels,
but that the contamination would naturally degrade to acceptable levels by 1996. Id. at 44. G&M
recommended that if Specialty planned to develop the 39 unaffected lots, it should enhance the
vegetative growth at Lots 42 and 43 to minimize any potential exposure at the non-contaminated
lots Id. at 43. The lnterim Remedy also recommended that Buckeye sample the soil in two to
four years to determine whether the level of pesticide contamination was actually decreasing, and
to ensure the integrity of the cover material placed over the contamination Id.

On March 24, 1993, the OEPA approved G&M’s Interim Remedy with a revised
“Recommended Remedial Actions” section, which recommended revegetation at the
contaminated area, unless affected lots were to be developed, in which case installation of a soil

cover was recommended to eliminate potential exposure to the hazardous substances Trabue

 

3 These lots were originally designated 34, 35, 37, and 38, but were later renumbered to 39, 40, 42, and 43,
respectively. See Trabue Ex. 1, Affidavit of John D. Tallichet at ‘[[ 2 (ECF No. 118-2). The Court will refer to the

lots’ updated numbers

Ex. 10, Ltr. to J.E. Breen from D. Tjoelker (ECF No. 118-14). Upon the OEPA’s approval of the
Interim Remedy, Specialty agreed to notify Buckeye before selling or developing the four lots
with pesticide contamination Id.

On January 25, 1995, Specialty sold the entire 38-acre tract, except for lots 39, 40, 42,
and 43. Trabue Ex. 11 (ECF No. 118-15). After selling the non-contaminated lots, the purchaser
developed the private residential subdivision, known as Scioto Pointe. Trabue EX. 12, Field
Activity Rep. ofD. Tjoelker, Dec. 5, 1995 (ECF No. 118-16).

In May 1995, the OEPA sent a letter (“May 1995 Letter”) to John E. Breen to document
telephone conversations on the development properties occuning at the Site and the Neighboring
Properties Trabue Ex. 12, Ltr. to J. E. Breen from D. Tjoelker (ECF No. 118-17). 'Ihe May 1995
Letter outlined Buckeye’s obligations under the 1992 Director Orders, including the requirement
that Buckeye or its officers implement the remedial actions described in the Interim Remedy. Ia'.
The letter also notified Buckeye that it had 30 days to submit a Workplan for the design and
installation of a soil over the contaminated portion of the Neighboring Properties. Id. Further,
the May 1995 Letter reminded Buckeye that the OEPA would evaluate the sampling data, quality
assurance, and laboratory reports, once the OEPA received that information from Buckeye. Id.
Finally, the letter notified Buckeye that if the pesticide contaminant concentrations met
acceptable residential risk goals, then Buckeye would not be obligated to implement the soil
cover that the OEPA previously recommended Id.

On May 29, 1995, John E. Breen sent the OEPA a remedial action plan for the
Neighboring Properties Pl.’s EX. 13, May 1995 Ltr. from J. E. Breen (ECF No. 116-2). On June
7, 1995, John E. Breen sent the test results soil samples to the OEPA. Roth Report at 9. A&.L

Great Lakes Laboratories (“A&L”) performed the laboratory analysis using Food and Drug

Administration (“FDA”) methods Id. On June 9, 1995, the OEPA sent John E. Breen a letter,
which expressed the OEPA’s concern regarding A&L’s improper FDA methodology and
explained that the proper methodology is the EPA-approved Method 8080. Id. Then, on June 12,
1995, the OEPA collected soil samples from the Neighboring Properties for comparison with the
samples that John E. Breen had previously sent. Id. Ross Analytical Services, lnc. analyzed the
soil samples for the OEPA using Method 8080 and determined that maximum concentrations of
pesticides still exceeded remedial goals Id. at 10.

In a letter dated June 21, 1996, the OEPA notified Buckeye that a developer, H.R.
Ransom, intended to pursue residential development of Lot 42. Trabue Ex. 13 at 1 (ECF No.
118-17). The letter also explained that ii.lture soil sampling plans were required within two to
four years and that Buckeye was obligated to submit a sampling plan and the name of the
selected lab. Id. at 1. Further, the OEPA notiHed Buckeye that while the Neighboring
Properties’ uncontaminated lots underwent residential development, Buckeye was required to
ensure the integrity of the cover material and to implement landscaping and vegetation actions
Id. Finally, the OEPA updated Buckeye on the status of the 1992 Director Orders, stating:

To date, Buckeye Terminix has completed the field investigation, risk assessment,

and investigation report. Implernentation of the remedy is ongoing The cover

material is in place and vegetation activities are yet to be completed Final

termination of the order . . . will occur once Buckeye Terminix has shown that all

tasks of the statement of work and payment of Ohio EPA oversight costs have

been completed and certified in writing. Completion of the remedy will occur

once contamination meets acceptable risk levels and [Lot 42] is released for
development

Id. at 2. In response, John E. Breen sent to the OEPA a letter dated July 15, 1996, Which
requested delaying any sampling at Lot 42 until June 1998 to allow more time for natural

degradation of the pesticides Roth Report at 10.

ln 2001, John G. and Janice Breen transferred title of the Site to the John G. and Janice
Breen Trusts. Trabue Ex. 25 (ECF No. 118-29); Answers of John G., Janice, and John E. Breen,
ECF Nos. 12, 13, 14 at 11 1. In 2008, the John G. Breen Living Trust sold the Site to Donald
Dick (“Dick”). Pl.’s Ex. 6 (ECF No. 116-2); Trabue Ex. 24 (ECF No. 118-28). John G. and
Janice Breen received the proceeds of that sale. Breen Dep. at 33 :3_14.

In 2002, the Breens sold Buckeye and ceased operations Breen Dep. at 24:3_25:3. The
Breens sold Buckeye’s assets to the franchisor, Terminix Intemational, and then changed
Buckeye’s name to BTX Enterprises.4 Breen Dep. at 24:3_25:3; 27:15-18, 30:12-17. The
Breens divided the proceeds of the sale_about $3-4 million-between John G. Breen and John
E. Breen. Breen Dep. at 27:15-28:10, 63:21-64:11. After Buckeye sold its assets and began
winding down, John E. Breen continued to work with the OEPA as Buckeye’s representative
Pl.’s Ex. 14, J. E. Breen Letter to OEPA, April 29, 2002 (ECF No. 116-2).

On February 7, 2002, the OEPA sent a letter to John E. Breen and Buckeye, requesting a
workplan for sampling soils from Lot 42, Roth Report at 11. The letter notified Buckeye that the
workplan was due in 60 days Id. Further, the letter explained that, upon the OEPA’s approval of
a proposed workplan, Buckeye needed to implement the approved workplan so that the OEPA
could test the soil and then compare the results to cleanup goals Id. John E. Breen responded
with a letter dated April 29, 2002, which explained that Buckeye no longer operated. Pl.’s Ex. 14
(ECF No. 116-2). The letter also notified the OEPA that John E. Breen would still initiate a final
soil sampling event. Id.

Then, on June 29, 2002, John E. Breen sent to the OEPA a letter that proposed protocols

for the soil testing and analysis at Lot 42. Breen Dep., Trabue Ex. 6 (ECF NO. 119-1). Those

 

4 For ease of reference, the Court uses “Buckeye” to describe Buckeye Enterprises and BTX Enterprises, since the
company’s name change is immaterial

proposed protocols detailed the required sample depths, materials, transportation, and storage
qualifications Id. The OEPA responded with a letter to John E. Breen that reviewed the
proposed protocols. Roth Report at 11. The OEPA’s response letter required that contractors
implement Method 8080. Id. Further, the letter required John E. Breen ensure that the tests: (1)
indicated the number of samples to be collected and submitted for laboratory analysis B'om
discrete hotspot locations; (2) implemented Method 8080, or otherwise the Breens needed to
allow the OEPA to split sarnple; and (3) field-verified that the samples consisted of the original
soil surface. Id. at 11_12.

On February 21, 2003, John E. Breen delivered a report (“2003 Report”) to the OEPA.
Breen Dep., Ex. 6; Roth Report at 12. The 2003 Report detailed the results of soil sampling and
chlordane analysis of Lot 42 in 1992, 1995, and 2002. Trabue Ex. 18 (ECF No. 118-22). Upon
reviewing the 2003 Report, the OEPA notified John E. Breen that the OEPA denied the soil
sampling results because Buckeye and its consultants implemented the unapproved FDA
analytical method, rather than Method 8080 (or the updated 8081A). Trabue Ex. 19 (ECF No.
1 1 8-23).

In December 2003, the OEPA collected soil samples from the Neighboring Properties. Id.
The maximum concentrations that the OEPA detected still exceeded permissible levels Id.
While collecting soil samples, investigators discovered a partially buried 55-gallon drum, which
contained trace amounts of hazardous substances Breen Dep. at 49:8-13, 51 :10-1 1; Trabue
Answer, ECF No. 20 at 11 16. ln 2003, John E. Breen personally hired an environmental
consultant to remove that drum. Ex. 15 to Pl.’s Mot. for Summ. J. The OEPA never asked
Specialty to remove the drum found on the Neighboring Properties because Specialty was “not

subject to the [1992 Director Orders] .” Strayton Deposition at 56:11_16.

10

ARer 2004, John E. Breen stopped responding to the OEPA. Strayton Aff. at 1111 9-1 1;
Breen Dep. at 54:17-22. On February 6, 2007, the Ohio Secretary of State cancelled Buckeye’s
Standing. John G. Breen Aff. at 11 1.

Concerned about the status of the Neighboring Properties, Specialty contacted Douglas
Crandall (“Crandall”), the OEPA Site Coordinator. Crandall Dep. at 47:9-48:20 (ECF No. 119-
18). Crandall suggested that Specialty perform another round of sampling Id. On June 18,
2008, Specialty hired Hull & Associates, lnc. (“Hull”) to collect soil samples from the
Neighboring Properties Roth Report at Ex. 15-16. Upon analyzing the samples, Hull concluded
that maximum concentrations exceeded acceptable residential risk levels. Roth Report at 13.
Upon determining the pesticides were not degrading as quickly as originally expected, the OEPA
sent John E. Breen multiple letters from 2008 to 2011. Breen Dep. at 53:11-17; Strayton Af`f. at
1111 9-11; Trabue Ex. 21 (Ex. 118-25). John E. Breen never responded. Breen Dep. at 53 :1 1-17,
54:17-22; Strayton Aff. at 1111 9-11.

ln 2010, Specialty created Trabue, which purchased the Neighboring Property from
Specialty for a nominal price. Pl.’s Ex. 17 . When Trabue purchased the Neighboring Properties,
Trabue knew about the pesticide contamination Pl.’s Ex. 16, Dep. of Trabue (“Tallichet Dep.”)
at 11:16_19..

In 2011, the OEPA investigated the contamination at the Site. Roth Report at 14. The
OEPA determined that the maximum concentrations in the soil and ground water samples
exceeded acceptable residential risk levels but did not exceed acceptable commercial risk levels
Roth Report at 14; Id. at Ex. 17-18. In her report, the OEPA’s expert, Roth, concluded that

direct contact with contaminated soil at the Site is unlikely because there is a commercial

ll

building, as Well as a driveway and parking areas covered with asphalt in good condition. Roth
Report at 14.

In November of2015, on behalf of a potential developer, a contractor collected soil
samples from 20 soil-boring locations at the Neighboring Properties (i.e., Lots 39, 40, 42, and
43). Roth Report at 14. The contractor also tested soil samples where Hull tested in 2008. Id.
Upon reviewing the results of those samples, the contractor speculated that the contaminated soil
at the Neighboring Properties would not exceed regulatory limits (which are outlined in 40
C.F.R. § 261.24). Id. at 14-15. Therefore, the contractor concluded, if excavated, the removed
soil would not be considered hazardous waste. Id. at 15.

Based on these findings, in March 2016, the contractor collected supplemental soil
samples from four more soil-borings Id. The test results regarding those samples indicated
concentrations of pesticides in the soil at the Neighboring Properties that exceeded acceptable
residential risks Id.

Over January and February 2017, Trabue hired Cox-Colvin & Associates, lnc. (“Cox”) to
perform additional soil testing at the Neighboring Properties Id. Cox concluded that maximum
pesticide concentrations exceeded acceptable residential limits Id. Cox also found that if soil
within Lot 42 was removed, it could be characteristically hazardous waste because two shallow
soil samples indicated concentrations of heptachlor and heptachlor epoxide that exceeded
regulatory limits Roth Report at 15.

On May 30, 2018, Roth, an Environmental Specialist at the OEPA, filed the Roth Report,
which analyzed facts, prior reports, and environmental data related to the Site and Neighboring
Properties See Roth Report. Based on that analysis, Roth concluded that the pesticide

contamination at the Site and Neighboring Properties remains above the acceptable residential

12

risk goals, and that the contamination is not significantly degrading over time. Id. at 2. Roth also

concluded that active remedial action to meet acceptable cleanup levels is needed to protect

human health. Id. at 2. Roth found that persistent pesticide contamination exists in soil around

the Site, based on her analysis of the OEPA’s 2011 soil sampling Id at 16. Further, Roth

concludes that persistent pesticide contamination exists in soil around the Neighboring Property

based on her review of the testing performed there between 2015 and 2017. Id.

The Site: Maximum Concentration Findings

 

 

 

 

 

 

 

 

 

 

Date Sample Location Results Citations
5/20/1981 Soil Chlordane 5 ,920mg/kg Roth Report at
Chlordane 5,780mg/kg Exhibit 2
7/28/ 1981 Soil Aldrin 2,153mg/kg Roth Report at
(ii'om Gravel Area Chlordane 84,064mg/kg Exhibit 2
South of Garage) Chlordane 12,255mg/kg
1/201 1 Ground Water Dieldrin 0.0131 ug/L Roth Report at
(Monitoring Well) Exhibits 17-18
1/201 l Soil Aldrin 5.97mg/lcg Roth Report at
Chlordane 75. lmg/kg Exhibits 17_1 8
Dieldrin 15.0mg/kg
12/2017 Indoor Air Dieldrin 0.029 p.g/m3 Roth Report at
(Garage) Exhibits 23-24

 

13

 

Neighboring Properties: Maximum Concentration Findings

 

 

 

 

 

 

 

 

 

 

Date Sample Location Results Source

1991 .Ground Water Aldrin 2.3 p.g/L Roth Report at
Chlordane 64ug/L Exhibits 7-9
Dieldrin 1.6ug/L

1992 Ground Water Aldrin ND Roth Report at
Chlordane 7ug/L Exhibit 10
Dieldrin 0.61.1g/L

1995 Soil Aldrin 3.9mg/kg Roth Report at
Chlordane 1,200mg/kg Exhibit 10
Dieldrin 27mg/kg

2008 Soil Aldrin 3.01mg/kg Roth Report at
Chlordane 818mg/kg Exhibits 16
Dieldrin 33.7mg/kg

2015 Soil Aldrin 0.156mg/kg Roth Report at
Chlordane 20.6mg/kg Exhibits 19A-1 9D
Dieldrin 7.31mg/kg

2016 Soil Aldrin 0.174mg/kg Roth Report at
Chlordane 10.4mg/kg Exhibits 1 9-2 1
Dieldrin 4.47mg/lcg

2017 Soil Aldrin 85mg/kg Roth Report at
Chlordane 600mg/kg Exhibit 22
Dieldrin lSOmg/kg

 

 

 

 

B. Procedural Background
On August 18, 2016, the State sued Defendants for various claims related to Waste

contamination The State has moved for summary judgment against several Defendants, which,

for clarity, the Court has organized into four groups

14

First, against John G., John E., and Janice Breen (the “Breens” , the State alleges counts
one (cost recovery under CERLCA), two (failure to comply with an order), three (operation of a
hazardous waste facility without a permit), four (failure to have a closure plan), five (failure to
remove hazardous waste in accordance with an approved closure plan), six (unpennitted
discharges of industrial wastes and/or other wastes into waters of the state), seven (causing or
contributing to soil contamination and/or water pollution), eight (statutory nuisance), nine
(common law nuisance), and ten (ultrahazardous activity). The State moves the Court to enter
summary judgment in its favor against the Breens on counts one, two, three, four, and five. The
Breens filed a memorandum in opposition to the State’s motion. The Breens also filed their own
Motion for Summary Judgment regarding all ten counts

Second, against Trabue, the State alleges counts one, three, four, five, eight, nine, and
ten. With its Motion for Judgment on the Pleadings, Trabue proved grounds for dismissal of
counts three, four, five, and ten. Now before the Court are crossmotions for summary judgment
by the State and Trabue. The State moves the Court to enter summary judgment in its favor
against Trabue on count one. Trabue, on the other hand, moves the Court to enter summary
judgment in its favor on all remaining counts against it (i.e., one, eight, and nine).

Third, in its Complaint the State alleges all ten counts against Buckeye, which has never
made an appearance in this case. The State now moves for summary judgment against Buckeye
on counts one, two, three, four, and iive.

Fourth, against Dick, the State alleges counts one, three, four, ive, eight, nine, and ten.
The Court later dismissed counts three and ten. ln its Motion for Summary Judgment, the State
does not move against Dick. Currently pending before the Court is a Joint Motion to Enter

Consent Decree between the State and Dick, which Trabue opposes The Court does not address

15

that motion in this opinion. The motions for summary judgment filed by Trabue, the Breens, and
the State are now ripe for review.
II. STANDARD OF REVIEW

Summary judgment is appropriate “if the movant shows that there is no genuine issue as
to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The Court may therefore grant a motion for summary judgment if the nonmoving party,
who has the burden of proof at trial, fails to make a showing suchient to establish the existence
of an element that is essential to that party’s case. Celotex Corp. v. Catrert, 477 U.S. 317, 322
(1986).

The “party seeking summary judgment always bears the initial responsibility of
informing the district court of the basis for its motion, and identifying those portions” of the
record which demonstrate “the absence of a genuine issue of material fact.” Celotex, 477 U.S. at
323. The burden then shifts to the nonmoving party who “must set forth specific facts showing
that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)
(quoting Fed. R. Civ. P. 56(e)). “The evidence of the nonmovant is to be believed, and all
justifiable inferences are to be drawn in his favor.” Id. at 255 (citing Adz'ckes v. S. H. Kress &
Co., 398 U.S. 144, 158-59 (1970)). A genuine issue of material fact exists “if the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Id. at 248; see also
Matsushita Elec. Indus. Co., Ltd. v. Zem'th Radio Corp., 475 U.S. 574, 586 (1986) (The
requirement that a dispute be “genuine” means that there must be more than “some metaphysical
doubt as to the material facts.”). Consequently, the central issue is “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

16

that one party must prevail as a matter of law.” Hamad v. Woodcresr Condo. Ass ’n, 328 F.3d
224, 234_35 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251-52).
III. THE STATE’S MOTION

With its Motion for Partial Summary Judgment, the State moves the Court to find
Defendants liable for the first five counts, as those apply to each Defendant. The State only
moves for liability and does not address damages in its Motion. See Pl.’s Mot. for Partial Summ.
J. at 14 (“The State does not request a ruling on the amount of the response costs or whether they
are not inconsistent with the National Contingency Plan. Rather, it asks the Court to find
liability for costs before moving to a trial on the merits of the amount of past costs and their
consistency With the [National Contingency Plan], and its entitlement to future costs”).

The relevant statute is CERCLA, Which “facilitates cleanup and remediation of
contaminated lands, and shifts the financial burden of such environmental response actions to the
parties responsible for releasing hazardous substances” HTIndus., Inc. v. BorgWarner, Inc., 506
F.3d 452, 456 (6th Cir. 2007). CERCLA imposes liability on certain categories of potentially
responsible parties (“PRPs”), including: the current owner and operator of a contaminated
facility, the owner or operator of a facility at the time hazardous substances were disposed of,
and any person Who arranged for disposal of such hazardous substances at a facility. 42 U.S.C. §
9607(a)(1)-(4). Upon identifying a contaminated site, the state or federal Environmental
Protection Agency (“EPA”) can clean the site itself, compel a PRP to clean the site, or enter into
an agreement under which a PRP must clean the site. Id. §§ 9604, 9606, 9622. In this case, the
OEPA and Buckeye agreed to the 1992 Director Orders, which bound “Buckeye, its officers and
directors in their corporate capacity, agents, assigns, and successors in interest” to remedy the

contamination at the Site and Neighboring Properties See 1992 Director Orders

17

A. Count One-CERCLA Violation under Section 107

ln its first count, the State asserts that all Defendants are liable for the State’s response
costs under CERCLA, section 107. To establish a prima facie case for response cost recovery,
the State must establish four elements, including: (1) the property is a facility; (2) there has been
a “release” or a “threatened release” of a hazardous substance; (3) the release has caused the
plaintiff to incur necessary costs of response that are consistent with the National Contingency
Plan (“NCP”)s; and (4) the defendant is in one of four categories of potentially responsible
parties (“PRPS”). Regional Airport Authorily v. LFG, LLC, 460 F.3d 697, 703 (6th Cir. 2006).
1. Element One: Facility

CERCLA squarely addresses the first element, defining “facility” as:

(A) any building, structure, installation equipment, pipe or pipeline (including

any pipe into a sewer or publicly owned treatment Works), well, pit, pond, lagoon,

impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or

aircraft, or (B) any site or area Where a hazardous substance has been deposited,

stored, disposed of`, or placed, or otherwise come to be located
42 U.S.C. § 9601(9). According to Congress: “[t]he definition of “facility” is necessarily a broad
one. lt explicitly defines facility as, among other things, any site or area Where a hazardous
substance has been deposited, stored, disposed of`, or otherwise come to be located.”
126 Cong. Rec. H 11773, H 11789 (Dec. 3, 1980), reprinted in 1 Legz's. Hist. at 783 (remarks of
Representative Florio).

“Courts have consistently interpreted the term ‘facility’ broadly.” Sz‘erra Club, Inc. v.
Tyson Foods, Inc., 299 F. Supp. 2d 693, 708 (W.D. Ky 2003). Indeed, in Um'ted States v.
Townsh§p of Brighton, the Sixth Circuit explained:

The words of the statute suggest that the bounds of a facility should be defined at
least in part by the bounds of the contamination ... However, an area that cannot

 

5 The NCP is a series of` regulations promulgated by the EPA, which govern the clean up of hazardous waste sites
42 U.S.C. § 9605(a).

 

18

be reasonably or naturally divided into multiple parts or functional units should be
defined as a single “facility,” even if it contains parts that are non-contaminated

U.S. v. Township of Brighton, 153 F.3d 307, 313 (6th Cir. 1998).

Only Trabue and the State have discussed Whether the Site and Neighboring Properties
are collectively one facility or multiple facilities ln its Memorandum in Opposition to the
State’s Motion for Partial Summary Judgment, Trabue contends that “it makes no practical sense
to artificially separate adjacent properties that have been contaminated by a single source.”
Trabue’s Memo. in Opp. at 5. Likewise, in its reply brief, the State argues that “[t]reating the
two properties as a single facility is consistent With CERCLA . . ..” Pl.’s Reply at 4. The Court
agrees with both parties

When “an area is managed as a whole, it is a single facility for CERCLA purposes.”
Sierm Club, 299 F. Supp. 2d at 709 (citing Brighton, 153 F.3d at 313 (6th Cir. 1998); United
States v. 150 Acres of Land, 204 F.3d 698, 709 (6th Cir. 2000)) (additional citations omitted).
This Court has held the same. In Cytec Industrz'es v. B.F. Goodrich Company, this Court
concluded that “usually, although perhaps not always, the definition of facility will be the entire
site or area, including single or contiguous properties, where hazardous wastes have been
deposited as part of the same operation or management.” Cytec Indus. v. B.F. Goodrich Co., 232
F. Supp. 2d 821 (S.D. Ohio 2002).

Here, the parties agree that Buckeye was the Sole source of contamination at the
Neighboring Properties and the Site. See 1992 Director Orders Further, regarding their efforts
to manage the monitoring and remediation of the contamination at the Site and Neighboring
Properties, the OEPA, the Breens, Trabue, and Buckeye have always considered both properties
to be one facility. For example, in an affidavit attached as an exhibit to the State’s Motion for

Default, Terri McCloskey (“McCloskey”), a Financial Pro gram Manager in the Division of

19

Environmental Response and Revitalization at the OEPA, authenticated an exhaustive list of the
response costs that the State has incurred in relation to the “Buckeye Terminix Site.” Id. Those
costs include investigating and monitoring the contamination at both the Site and the
Neighboring Properties See 1992 Director Orders (ECF No. 116-2, p. 101) (“Results of the
sampling identified the presence of chlordane, aldrin and dieldrin in soils at the [Site] and on [the
Neighboring Properties].”). Additionally, on May 29, 1995, John E. Breen, then-General
Counsel and Director of Buckeye, sent the OEPA a remedial action plan for the Neighboring
Properties, pursuant to his obligations under the 1992 Director Orders Ex. 13, May 1995 Letter
from John E. Breen. Therefore, the Court concludes that the Site and Neighboring Properties are
collectively one facility.
2. Element Two: Release or Threatened Release of Hazardous Substances

The State must also establish that there has been a “release” or a “threatened release” of a
hazardous substance at a facility. CERCLA defines “release” as:

any spilling, leaking, pumping, pouring, emitting, emptying, discharging,

injecting, escaping, leaching, dumping, or disposing into the environment

(including the abandonment or discarding of barrels, containers and other closed

receptacles containing any hazardous substance or pollutant or contaminant)
42 U.S.C. § 9601(22). CERCLA refers to other federal environmental statutes when classifying
“hazardous substances.” See 42 U.S.C. § 9601(14). There is no dispute that the contaminants
found at the Site and Neighboring Properties are hazardous substances 42 U.S.C. §§
9601(14)(B), 9602(B); 33 U.S.C. § 1321(B)(4). Further, there is no dispute that hazardous
substances were released at the Site, or that hazardous substances remain at the Site and
Neighboring Properties

Trabue contends that there is an issue, however, about whether a hazardous release ever

occurred at the Neighboring Properties Trabue does not dispute that Buckeye released

20

pesticides onto the Neighboring Properties or that hazardous contaminants remain there.6
Instead, Trabue argues the State failed to establish there was ever a “release from the
Neighboring Properties facility ....” Trabue’s Memo. in Opp. of Pl.’s Mot. for Summ. J. at 5
(emphasis in original). CERCLA does not require such an enquiry.

Trabue argues that the State has failed to establish the second element (a release or
threatened release at the facility). When addressing the second element, however, Trabue relies
on language from section 9607(a)(4), which outlines the fourth element (PRPs that transport
hazardous substances). Theref`ore, the Court finds no merit in Trabue’s argument that the State
must prove that there was a release from the Neighboring Properties The proper enquiry is
whether there was a release ar the Neighboring Properties

The parties agree there was “spilling, leaking, emitting, discharging, escaping,
leaching, [or] dumping” of hazardous substances at both the Site and Neighboring Properties
Therefore, the State has established the second element
C. Element Three: Necessary Costs Consistent with the National Contingency Plan

The third element requires the State to establish that the release caused the State to incur
“necessary costs of response” that are “consistent” With the NCP. Reg 7 AirportAuth. v. LFG,
LLC, 460 F.3d 697, 703 (6th Cir. 2006). The Sixth Circuit has explained that “[a]s the language
of the statute implies, whether the costs were ‘necessary’ is a threshold issue for recovery under
section 107(a).” Id. But the State “does not request a ruling on the amount of the response costs

or whether they are [consistent] with the [NCP].” Pl.’s Mot. for Stunm. J. at 14, n.l. Rather, the

 

5 Trabue asserts that the State cannot establish that the Neighboring Properties are a facility that released hazardous
waste based solely on the presence of a 55-gallon drum, which has since been removed. The Court agrees The
drum cannot be considered a “release” or a “threatened release” because the drum was intact and was adequately
removed from the Neighboring Properties in 2004.

21

State asks the Court to “find liability for costs before moving to a trial on the merits of the
amount of past costs and their consistency with the NCP, and its entitlement to future costs” Id.

“[T]o establish a prima facie case of CERCLA liability, it is not necessary for Plaintif`f to
prove that the response costs were ‘necessary’ or ‘consistent with the NCP.’ Plaintiff need only
show that it incurred costs in response to a threatened release of hazardous substances” Regi'onal
Air;oorrAuthorily, 460 F.3d at 703. “lnvestigatory costs, . . . fall within the definition of response
costs.” Containerport Group, 128 F. Supp. 2d 470, 481 (S.D. Ohio 2001) (citations omitted).

Accordingly, at the summary judgment stage, the State must only establish that it
incurred at least one recoverable cost in response to the release of hazardous substances Id.
Trabue argues that “the State has produced no evidence that it has incurred even a single
response cost responding to a release of hazardous substances from the Neighboring Properties
facility.” Trabue Memo. in Opp. at 7. The Court disagrees As the Court concludcd, supra, a
single facility encompasses the Neighboring Properties and the Site. The State has offered
evidence of costs incurred responding to the hazardous releases at the facility. See PAGEID Nos.
615-20. Therefore, the State has established the third element
4. Element Four: Potentially Responsible Parties

The four classes of persons strictly liable for releases of hazardous substances under
CERCLA are: (1) current owners and operators of a facility where hazardous substances were
disposed; (2) past owners or operators who owned or operated a facility at the time ofrelease; (3)
transporters of hazardous substances; and (4) persons who arranged for disposal or treatment at
any facility containing such substance See 42 U.S.C. § 9607(a). The State argues that all

Defendants are covered persons under either section 9607 (a)(l) or (2).

22

To establish liability under CERCLA’s section 9607(a)(1), the State must prove that a
defendant currently owns and operates a facility. See 42 U.S.C. § 9607(a)(1). In contrast, section
9607(a)(2) imposes liability on “any person who at the time of disposal of any hazardous
substance owned or operated any facility at which such hazardous substances were disposed
of[.]” 42 U.S.C. § 9607(a)(2) (emphasis added).

Under both sections 9607(a)(1) and (2), the threshold issue is whether a defendant is an
“operator.” CERCLA defines a facility’s “operator” as “any person ... operating” the facility. 42
U.S.C. § 9601(20)(A)(ii). 111 Um'ted States v. Besg‘oods, the Supreme Court sharpened the
definition of “operator” to mean one who “must manage, direct, or conduct operations
specifically related to pollution that is, operations having to do with the leakage or disposal of
hazardous waste, or decisions about compliance with environmental regulations.” Bestf)ods, 524
U.S. at 66~67.

ln Um'ted States v. Township of Brighton, the Sixth Circuit highlighted that one must
have some actual control over the polluting activities to be an “operator.” U.S. v. Township of
Brz'ghton, 153 F.3d 307 (6th Cir. 1998) The Sixth Circuit chose to follow the “actual control”
standard because the “rneaning of the term ‘operator’ as expounded upon in Bestfoods does, after
all, require that [the defendant] performed some affirmative acts before [the defendant] can be
held responsible.” Brighton, 153 F.3d at 314. ln contrast, the Sixth Circuit explained that “[t]he
failure to act, even when coupled with the ability or authority to do so, cannot make an entity
into an operator.” Id.

a. The Breens

The State argues that the Breens are PRPs under section 9607(a)(2) because they owned

or operated Buckeye when Buckeye employees dumped hazardous substances at the Site and the

23

Neighboring Properties The Court Will address the State’s claims against the Breens separately
based on their ownership of the Site and Buckeye
r'. John G. and Janice Breen

The State asserts John G. and Janice Breen are liable for the costs of responding to and
enforcing the cleanup of hazardous waste disposal at the Site and the Neighboring Properties
because they owned and operated the Site and Buckeye from 1980 to about 2002. There is no
dispute that John G. and Janice Breen jointly and exclusively owned the Site from 1980 to 2001.
Further, there is no dispute that Buckeye disposed of hazardous substances at the Site and
Neighboring Properties until 1987. See 1992 Director Orders at 2-3.7 Thus, because John G. and
Janice Breen were owners of a facility when a hazardous substance disposal occurred there, John
G. and Janice Breen are PRPs under section 9607(a)(2).

John G. and Janice Breen argue they were never involved in Buckeye’s pesticide
operations ln his affidavit John G. Breen avers Buckeye never dumped or disposed of
pesticides in the manner the State depicted. The Court notes, however, the way the hazardous
wastes Were released is irrelevant “Liability is strict; there is no requirement that the act
resulting in a release of a hazardous waste be intentional, knowing, or even negligent.” Bob ’s
Beverage, 169 F. Supp. 2d at 723 (citation omitted). Likewise, in her affidavit Janice Breen
avers that she never: (i) had any substantive involvement with the company, (ii) visited the Site,
(iii) met with employees, (iv) had any connection with any pesticides, or (v) participated in the

operations at the Site. Janice Breen Affidavit at 11 2. Janice also avers that she “did not arrange,

 

71n the 1992 Director Orders, Buckeye agreed that “[u]ntil at least late 1987; Respondent used at the Facility
numerous compounds for pest control, including, but not limited to, chlordane, aldrin, heptachlor, and dieldrin.”
Further, Buckeye_which was represented by John G. and John E. Breen_agreed that “[t]he discharge, deposit
injection dumping, leaking, spillirig, or placing of chlordane, aldrin and dieldrin into or onto the soil, groundwater,
and surface water at or from the Facility constitutes ‘disposal’ of hazardous waste as defined in ORC 3734.01(F) and
used in ORC 3734.20.”

24

purchase, store, manage or handle pesticides And [she did] not even know what pesticides were
present on the property.” Janice Breen Affidavit at 11 3.

To be clear, John G. and Janice Breen are PRPs because they owned the Site-a facility
for CERCLA purposes_when Buckeye dumped hazardous waste there. Those hazardous
substances also reached the Neighboring Properties Therefore, the Court need not address
whether John G. and Janice Breen’s ownership and involvement in Buckeye also establishes they
are PRPs under section 9607(a)(2).

Accordingly, regarding count one, the Court GRANTS the State summary judgment
against John G. Breen and Janice Breen
ii. John E. Breen

The State argues that John E. Breen is personally liable for the State’s response costs
under section 9607(a)(2) since he was responsible for Buckeye’s environmental compliance at
the Site and the Neighboring Properties from 1991 to 2007. ln other words, the State contends
that John E. Breen operated Buckeye when it disposed of hazardous substances Specifically, the
State contends that John E. Breen:

had the authority to ensure compliance_he hired contractors directed sampling,

communicated with Ohio EPA, paid invoices to Ohio EPA, and sought

reimbursement from insurance companies He knew what was required for

compliance; and he knew that the remedy was not complete
Pl.’s Reply Brief at 2 (citations omitted).

In response, John E. Breen concedes he began working for Buckeye around 1991. But
because the State agrees that no disposal occurred aRer 1987, he contends all his compliance
actions on behalf of Buckeye are irrelevant The Court agrees

There is no dispute that B‘om about 1991 to 2004, John E. Breen hired environmental

consultants, directed sampling analysis, and oversaw the removal of a 55-gallon drum. But

25

although John E. Breen actively directed operations related to remedying the pollution at the
facility, the State has not offered evidence that he conducted operations at the time of any
hazardous disposal For example, the State asserts that John E. Breen operated Buckeye
Terminix from 1992 to 2004, yet also admits that there is no proof of a hazardous release at the
facility after 1987. See Pl.’s Mot. S.J. at 16. On the other hand, John E. Breen avers that he was
in school until 1982 and then practiced law until 1992. Affidavit ofJohn E. Breen at 11 5.
Therefore, because John E. Breen never conducted operations having to do with decisions
about compliance with environmental regulations at the time of any hazardous disposal, he is not

a PRP under section 9607(a)(2) of CERCLA. Thus, regarding count one, the Court GRANTS
John E. Breen summary judgment

b. Buckeye
In 2002, John G. and John E. Breen ceased operating Buckeye and sold its assets ln

2007, the State of Ohio cancelled Buckeye’s standing Buckeye has not entered an appearance in
this case. On that basis, the State previously moved the Court to enter default judgith against
BTX Enterprises (ECF No. 114). The Court denied that motion GECF No. 130).

Now the State moves for summary judgment against Buckeye, arguing that Buckeye is
liable for response costs since it operated at the Site from 1980 until 2002. There is no dispute
that during that time Buckeye operated its business, stored its trucks and chemicals, used and
handled the hazardous materials still present in the enviromnent, and installed then later removed
the underground storage tank for pesticide-contaminated water. Additionally, the State asserts
that Buckeye is liable because the company signed the 1992 Director Orders, thereby accepting

responsibility and promising to remedy the contamination at the facility.

26

Although Buckeye released hazardous substances at the facility, the Court cannot hold
Buckeye liable Sister courts around the Sixth Circuit have consistently refused to hold defunct
corporations liable for response costs under CERCLA. ln United Stares v. Distler, the court
determined a corporation that had dissolved nine years earlier and a shareholder to whom
corporate assets had been distributed could not be held liable under CERCLA for federal
govemment’s response costs in cleaning up hazardous waste that corporation had previously
released. U.S. v. Distler, 741 F. Supp. 643 (W.D. Ky. 1990). The court granted the defendant’s
motion to dismiss because the government offered “no convincing authority to support its
position that a corporation which has completely wound down and distributed its assets can be
held liable under CERCLA.” Id. at 647.

Similarly, in T reverse Bay Area Intennediate School Dist. v. Hii‘co, Incorporated, the
court held that while “an existing corporation is clearly a ‘person’ under CERCLA, a non-
existent corporation cannot be included within that definition.” 762 F. Supp. 1298, 1301-02
(W.D. Mich. 1991). The court concluded that when a corporation has no standing to sue or
defend a lawsuit and any possible judgment against the defunct corporation would uncollectible,
CERCLA does not impose liability. Id.

Accordingly, Buckeye is not liable for the State’s response costs because it has no
standing to prosecute or defend lawsuits and has no assets: the State of Ohio cancelled
Buckeye’s standing nine years before the State initiated this lawsuit; and Buckeye liquidated its
assets roughly fourteen years before the State filed this suit For those reasons, CERCLA does
not apply to Buckeye Therefore, the Court DENIES the State summary judgment against

Buckeye on count one.

27

c. Trabue

As discussed, supra, there is no dispute that the Neighboring Properties and the Site
qualify as a collective “facility” under CERCLA. There is also no dispute that Buckeye caused
all the contamination at the Neighboring Properties and the Site. The State claims that Trabue,
as the current owner of the Neighboring Properties, is strictly liable as a PRP because Buckeye
dumped chlordane that migrated to three of Trabue’s parcels, where it remains But the State
never argues whether the elements of a prima facie CERCLA violation apply to Trabue lnstead
the State concludes that “through strict liability, Trabue Dublin is jointly and severally liable for
the State’s response costs under CERCLA.” Pl.’s Mot. for Summ. J. at 17.

In response, Trabue refutes that it is a PRP under any section of CERCLA. To support
this argument Trabue relies on AlprofReally LLC v. Corp. of the Presidr'ng Bz'shop ofthe
Ckurch ofJesus Christ ofLatter-Day Saints, No. 09-CV-5190, 2012 4049800, at *5 (E.D.N.Y.
Sept. 13, 2012). In Alproj; the court explained that “[i]f a person merely controlled a site on
which hazardous chemicals have spread without that person’s fault that person is not a polluter
and is not one upon whom CERCLA aims to impose liability.” AlprofReally LLC v. Corporalion
of the Presiding Bishop ofthe Church of Jesus Christ of Latter-Day Saz`nts, 2012 WL 4049800,
at *6 (E.D.N.Y. Sept. 13, 2012) (quoting Niagara Mohawk Power Corp. v. Jones Chem., Inc.,
315 F.3d 171, 178 (2d Cir. 2003); see ABB Industrial Systems, lnc. v. Pri'me Technology, Inc.,
120 F.3d 351 (2d Cir. 1997)). The Court finds Trabue’s argument persuasive

First Trabue has established it is not a PRP under section 9607(a)(1) because Trabue
does not own and operate a hazardous waste facility. To be held liable under section 9607(a)(1)
requires current ownership and active participation in the hazardous release Brighton, 153 F.3d

at 314 (ari operator is one who must have “performed some affirmative acts before they can

28

be held responsible”). The State concedes Trabue never conducted any operations related to the
disposal of hazardous substances at the facility. The State also agrees that Buckeye was the sole
cause of the contamination at the Site and the Neighboring Properties Therefore, Trabue is not a
PRP under section 9607(a)(1).

Second, Trabue has also established that it is not a PRP under section 9607(a)(2), which
imposes liability on “any person who at the time of disposal of any hazardous substance owned
or operated any facility at which such hazardous substances were disposed of`.” 42 U.S.C. §
9607(a)(2). Trabue purchased the Neighboring Properties from its parent company, Specialty, in
2010. The State has never contended that anyone disposed of hazardous wastes at the Site or
Neighboring Properties since 1987. Thus, section 9607(a)(2) does not apply to Trabue
Accordingly, Trabue is not a PRP. Therefore, regarding count one, the Court GRANTS Trabue
summary judgment8
5. Conclusion

In conclusion on count one the Court hereby GRANTS summary judgment to the State
against John G. and Janice Breen, DENIES the State summary judgment against Buckeye, and
GRANTS summary judgment to John E. Breen and Trabue

B. Count Two_Failure to Comgly with Work and Cost Reimm_lrsement Order

In its second count the State alleges that John E. Breen, John G. Breen, and Buckeye
failed to comply with the 1992 Director Orders, thereby violating Ohio Revised Code sections
3734.11(A) and 3734.13. Section 3734.13(C) lists numerous civil penalties a court may impose

on a person who violates “a term or condition of a[n] order.” Ohio Rev. Code § 3734.13(C).

 

8 In its Motion for Summary Judgment, Trabue raises three affirmative defenses to Count One: divisibility, third-
party defense, and statute of limitations The Court need not address these defenses because Trabue is not liable for

that count
29

The issue is whether the State has established there is no dispute of material fact that the Breens
and Buckeye violated the 1992 Director Orders

The 1992 Director Orders required Buckeye and “its officers and directors in their
corporate capacity, agents, assigns and successors in interest” to remediate the contamination at
the Site and Neighboring Properties The 1992 Director Orders required the bound parties to
complete “investigatory field work, reporting requirements and implementation of any remedial
action found necessary ....” Finally, the 1992 Director Orders “shall be satisfied when
[Buckeye] demonstrates in writing and certifies to Ohio EPA’s satisfaction that all activities
required under these Orders (including any additional tasks which OEPA determined to be
necessary in accordance with the provisions of these Orders and payment of oversight costs)
have been completed and Ohio EPA approves such certification in writing.” 1992 Director
Orders at 12.

The State concedes that the Breens initially complied with the 1992 Director Orders by
capping the contamination with soil, establishing vegetation, and performing some sampling
Pl.’s Mot. for S.J. at 18. The State argues, however, that the Breens did not perform all required
follow up actions to ensure that the remedies were effective Id. Further, the State argues the
1992 Director Orders still apply to Buckeye and the Breens because they never requested the
OEPA to terminate the 1992 Director Orders For that reason, the State contends, Buckeye and
the Breens are still bound by the Orders

As a preliminary matter, the Court must determine whether Buckeye, John G. Breen, and
John E. Breen are bound by the 1992 Director Orders The Court looks to Ohio Revised Code
section 1701.88 for guidance, since count two is a state law claim. Section 1701.88 establishes

the powers of an Ohio corporation after dissolution and provides:

30

(B) The . . . cancellation of the articles of a corporation shall not eliminate or

impair any remedy available to or against the corporation or its directors, officers,

or shareholders for any right or claim existing, or liability incurred, prior to the

dissolution if . . . [a]ny person before five years after the date of the dissolution or

within the time limits otherwise required by . . . any other provision of law,

Whichever is less
O. R. C. §§ 1701.88(B). Accordingly, section 1701.88(B) limits the period a dissolved Ohio
corporation can be liable for any existing claim or right against it to five years after the
corporation’s dissolution

Here, the Ohio Secretary of State cancelled Buckeye’s articles of incorporation on
February 6, 2007. Breen Dep. at 30:12_17; Breen Dep., Ex 7. Therefore, remedies available
against Buckeye and its directors, officers, and shareholders for any right existing prior to its
dissolution were no longer cognizable against Buckeye after February 6, 2012. To be clea;r, this
statute only limits Buckeye’s capacity to sue or be sued based on its corporate status
Accordingly, the Court must address whether individuals can be held personally liable for
violating an environmental enforcement action

The State relies on Ohio ex rel. De Wine v. Muncy, where this Court refused to dismiss the
State of Ohio’s claim alleging the defendant the previous President and owner of a defiinct
company, failed to comply with an Ohio EPA Director Final F indings and Order agreement No.
3:15-cv-376, 2017 WL 1177617, at *5 (S.D. Ohio March 30, 2017). In Muncy, the Court
concluded that the defendant was bound by the requirements of the Order because, as President
and owner of the company that entered the agreement he knew his duties to act ignored the
Ohio EPA’s wamings, and had the requisite authority to implement the requirements of the
Order. The Court finds Muncy persuasive

John E. and John G. Breen negotiated and agreed to the 1992 Director Orders Therefore,

they knew what the Orders required ln fact after selling and winding up Buckeye in 2002, John

31

E. Breen continued communicating with the OEPA about follow-up testing and remediation
Moreover, around 2004, John E. Breen hired consultants to test soil samples nom the facility and
sent those results to the OEPA. But when the OEPA immediately notified the Breens that the
analysis method was insufficient the Breens ignored the OEPA’s requests and notices that
additional tests were required In 2008, the OEPA again notified the Breens that additional
sampling was necessary and that the original remedies had failed Again, the Breens refused to
act or respond Strayton Aff. at 1111 9_11; Breen Dep. 54:17_22. Therefore,

Additionally, the State points out that courts around Ohio have imposed liability and civil
penalties on individuals who violated an environmental statute, even when the person Was also
an officer or employee of a corporate defendant Pl.’s Mot. for S.J. at 18 (citing State ex rel.

De Wine v. Deer Lake Mobile Park, llth Dist. No. 2013-G-3156, 2015-Ohio-1060, 29 N.E.3d 35
11 57; State ex rel. DeWz'ne v. Sugar, 7th Dist. Nos. 14 JE 0004, 14 JE 0006, 2016-Ohio-884. 60
N. E. 3d 735 11 41). Although the cases that the State cites are based on violations of Ohio’s
clean Water and asbestos regulations, the Court finds them persuasive because they ultimately
addressed the issue of “personal liability based on the personal participation theory in an
environmental enforcement action.” State ex rel. De Wine v. Sugar, 60 N. E. 3d at 742 (citing
Deer Lake Mobile Park, 29 N. E. 3d 35). Plus, this Court applied Deer Lake Mobz`le Park in
Muncy, which involved hazardous substances spilling and mi grating to nearby groundwater.

Under the personal participation theory, Ohio courts consider whether_pursuant to an
environmental enforcement action_the individual made decisions gave orders, oversaw
operations, served as the primary contact with administrative parties, and “importantly, . .. failed

to correct known violations even though [the individual] had the requisite authority to do so.” Id.

32

Under those considerations the Court concludes that John E. and John G. Breen are both
personally liable for violating the 1992 Director Orders.

John E. and John G. Breen both served as officers and directors of Buckeye from at least
1992 to around 2002. John E. Breen oversaw sampling and remedial measures, which included
capping the contamination with soil, establishing vegetation, and serving as Buckeye’s primary
contact with the OEPA. ln the same manner, John G. Breen signed the 1992 Director Orders as
the President of Buckeye and oversaw the operations and finances of Buckeye until he and John
E. Breen organized its asset sale in 2002. Further, John G. and John E. Breen split the proceeds
of that sale between themselves Therefore, the Breens actively participated in negotiating
executing, and then following the 1992 Director Orders Further, they had the authority and
finances to comply with the 1992 Director Orders, but instead chose to ignore the OEPA.
Conversely, no such evidence has been presented against Janice Breen, For those reasons,
regarding count two the Court GRANTS the State summary judgment against John E. and John
G. Breen, DENIES the State summary judgment against Buckeye, and GRANTS summary
judgment to Janice Breen
C. Counts Three. FolMl Five

The State argues Buckeye and the Breens violated Ohio law by operating a hazardous
waste facility without a permit closure plan, or closure action See Ohio Rev. Code §§
3734.02(E) and (F); see also Ohio Adm. Code 3745-55-12. As a result the State contends, the

Breens and Buckeye are subject to injunctive relief`.

33

The threshold issue for count three, four, and five against Buckeye and the Breens is
whether the State has proved that those defendants currently own a hazardous waste facility.9
Under Ohio law, a “facility” or “hazardous waste facility” means:

[a]ll contiguous land, structures other appurtenances and improvements on the

land, used for treating storing, or disposing of hazardous waste A facility may

consist of several treatment storage, or disposal operational units (e.g., one or

more landHlls, surface impoundments, or combinations of these).

For the purpose of implementing corrective action under rule 3745-54-101 of the

Administrative Code, all contiguous property under the control of the owner or

operator seeking a permit under the hazardous waste rules This definition also

applies to facilities implementing corrective action under Section 3008(11) of

RCRA or section 3734.20 of the Revised Code
O.R.C. 3745-50-10(A)(48)(a) & (b). Section 3734.02(E)(2) further defines on-site facility as “a
facility that stores, treats, or disposes of hazardous waste that is generated on the premises of the
facility” and off-site facility as “a facility that stores, treats, or disposes of hazardous waste that
is generated off the premises of the facility and includes such a facility that is also an on-site
facility.” O.R.C. § 3734.02(E)(1)(a) & (b). “Storage” is defined as “the holding of hazardous
Waste for a temporary period, at the end of which the hazardous waste is treated, disposed of, or
stored elsewhere.” Ohio Admin. Code § 3745-50-10-122. “Treat” or “treatment” are defined as
“any method, technique, or process designed to change the physical, chemical, or biological

characteristics or composition of any hazardous waste; to neutralize the waste; to recover energy

or material resources from the waste . . ..” Ohio Admin Code § 3745-50-10(137).

 

9 See State othi'o ex rel. DeWr'ne v. Breen, No. 2:16-cv-802, 2018 WL 4096369, at *3~5 (S.D. Ohio Aug. 28,
2018) (finding counts three, four, and five require current ownership; also noting “[u]nlike count three, the statutory
text under which the State brings counts four and five requires the defendant to own a hazardous waste facility, but

does not require current operation of said facility”).

34

Finally, “disposal” includes “the discharge, deposit injection, dumping, spilling, leaking, or
placing of any hazardous waste into or on any land or water or air.” Ohio Admin Code 3745-50-
1 0(A)(36).

As this Court discussed in an earlier opinion regarding Trabue and Dick’s motions for
judgment on the pleadings, “the verbs within the statutory definition of ‘hazardous waste facility’
implicitly necessitate activity related to the existence of hazardous waste on the property.” State
of Ohio ex rel. De Wine v. Breen, No. 2:16-cv-802, 2018 WL 4096369, at *4 (S.D. Ohio Aug. 28,
2018); see State ex rel. Ohio AG v. LGDev. Corp., 2010-Ohio-1676, 187 Ohio App.3d 21 1, 219
(6th Dist. Ohio 2010). The State argues that “a listed hazardous Waste[] was deposited, placed,
injected, dumped and/or spilled in the soil and groundwater at both the [Site] and the
Neighboring Properties” Pl.’s Mot. for Summ. J. at 20.

The Breens argue they have no aleiation with the relevant sites and they do not “store,
treat or dispose of hazardous waste.” Moreover, the Breens argue that they have no legal
obligation to “orchestrate any closure plan over a property they do not own, operate, manage, or
even have position to remediate” Def. Breens’ Mot. for S.J. at 15. As a result the Breens
contend, they are all entitled to summary judgment on these claims

The Breens argument has merit The statutory text under which the State brings counts
three, four, and five requires the defendant to currently own the facility. See State of Ohio ex rel.
De Wine v. Breen, No. 2:16-cv-802, 2018 WL 4096369, at *4 (S.D. Ohio Aug. 28, 2018)
(“[o]peration of a hazardous facility implicitly requires the ongoing use of that property as a
hazardous Waste facility as opposed to the land being a hazardous waste facility.”). Here, the
Breens do not own the Site or Neighboring Properties The Breens sold the Site to Dick in 2008.

Further, the State of Ohio cancelled Buckeye’s articles of incorporation in 2007. Accordingly,

35

on counts three, four, and five, the Court GRANTS the Breens summary judgment and DENIES

the State summary judgment against Buckeye

IV. BREENS’ MOTION

A. Counts Six, Seven, Eight Nine, and Ten

The Breens did not specifically move for summary judgment on counts six, seven eight
nine, or ten lnstead, the Breens’ Motion for Summary Judgment broadly asserts that counts six
through ten are “repetitious of the [other claims], and their shortcomings are evident for the same
reasons stated above.” Breen Resp. to Pl.’s Mot. for S.J. at 15. Without more, the Breens fail to
meet their initial burden of establishing that there are no genuine issues of material fact for each
of those counts See Fed. R. Civ. P. 56(a). Accordingly, the Court DENIES summary judgment

to the Breens on counts six, seven, eight nine, and ten

B. Donald Dick’s Crossclaims Against the Breens

Dick, the current owner of the Site, filed a crossclaim against the Breens, alleging four
counts. Those counts include contribution for costs under federal and Ohio law, equitable
indemnity, and declaratory judgment The Breens move for summary judgment on Dick’s
crossclaims.

The Breens assert that the Court must grant them summary judgment on Dick’s
crossclaims because the Breens sold Dick the contaminated property “as is,” and because Dick
agreed to indemnify the Breens if the EPA subsequently brought action against them. The
Breens further assert that they do not have a copy of this agreement due to the passage of time
Nonetheless, based on their “information and belief, EPA affirmatively led Dick to believe that

the decades of cooperative reasoned approaches to any issue would be carried forward.” Def.

Breens’ Mot. for S.J. at 19.

36

The Breens’ argument is not well taken This Court has previously rejected their “as is”
argument concluding that “the fact that former site owner gave present owner quitclaim deed
and sold property ‘as is’ did not negate former owner’s strict liability under CERCLA.”
Containerport Group, lnc. v. American Financi'al Group, Inc., 128 F. Supp. 2d 470, n.6 (S.D.
Ohio 2001) (citing M & MRealty Co. v. Eberton Terminal Corp., 997 F. Supp. 683, 688 (M.D.
Pa. 1997)). Additionally, the Court cannot rely on the Breens’ claim that Dick agreed to
indemnify the Breens for any prospective actions by OEPA since there is no evidence of this
agreement on the record Accordingly, the Court DENIES summary judgith to the Breens on

Dick’s crossclajm.

V. TRABUE’S MOTION

A. Summgy Judgment on Counts Eigl_rt and Nine10

Count eight of the State’s Complaint alleges Trabue is liable for statutory nuisance under
Ohio Revised Code section 3767.13(B), which provides that “[n]o person shall cause or allow
offal, filth, or noisome substances to be collected or remain in any place to the damage or
prejudice of others or of the public.” Count nine of the State’s Complaint alleges that Trabue is
also liable for common law nuisance Under Ohio common law, “nuisance” is a term used to
designate the wrongful invasion of a legal right or interest Banford v. Aldrich Chem. Co., 126
Ohio St.3d 210, 213, 932 N. E. 2d 313, 317 (2010) (citing Taylor v. Cinci`nnati, 143 Ohio St
426, 55 N. E. 2d 724, 729 (1944)).

Under Ohio law, in both common law and statutory nuisance claims, the plaintiff must
establish that the defendant’s actions wrongfully invade a legal right or interest In its

Complaint the State claims that the contamination at or near the Site and Neighboring Properties

 

1° Trabue also moved for summary judgment on count one, however, the Court already addressed Trabue’s
arguments on that count in section III.

37

“has or is threatening to damage members of the public including neighboring property residents
who may come into contact With the contaminated soil and ground water.” Pl.’s Compl. at 1111
130-31. In other words, the State claims that Trabue is liable for common law and statutory
nuisance because hazardous substances at the Neighboring Properties threaten trespassers

In its Motion for Summary Judgment Trabue first argues that the statute does not apply
because it was never intended to regulate the disposal of solid and hazardous wastes, which are
comprehensiver regulated under section 37 34. Moreover, Trabue contends that even if the
statute did apply, the State’s claim must fail because undisputed facts demonstrate that there is
no current threat to the public or neighboring property owners, and that the State’s witnesses
have conceded the absence of any threat to the public. ln that regard, Trabue argues that the
pesticides at the Neighboring Properties only potentially threaten a trespasser and that a
landowner owes no duty to a trespasser, except to refi'ain from willful, wanton or reckless
conduct that will likely injure the trespasser. The Court agrees

Here, the parties agree the Neighboring Properties still have hazardous substances
exceeding levels appropriate for residential use Yet the lots composing Neighboring Properties
are not used for residential purposes_they remain undeveloped Moreover, the State and
Trabue’s experts have concluded that the remaining pesticides at the Neighboring Properties do
not pose a threat to nearby residents Therefore, the only members of the public potentially
threatened by exposure to those hazardous substances are hypothetical trespassers This is fatal
to the State’s claim because trespassing is not a public right11 Accordingly, the Court GRANTS

Trabue summary judgment on counts eight and nine

 

ll C'.j‘.n City ofCincinnati v. Deutsche Bank Nati`onal T rust Co., 863 F.3d 474, 477 (6th Cir. 2017) (explaining that
public rights include: “right of public passage (e.g., obstruction of highways); a right to use public space (e.g.,
pollution of fisheries); a right to navigable waterways (e.g., obstruction of public streams); a right to public health
(e.g., exposure to diseased animals); a right to public safety (e.g., negligent marketing/ sale of dangerous weapons); a

38

VI. CONCLUSION

In conclusion the Court GRANTS in PART and DENIES in PART the State’s Motion
for Partial Summary Judgment (ECF No. 116). On count one, the Court GRANTS the State
summary judgment against Defendants John G. Breen and Janice Breen and DENIES the State
summary judgment against Defendants John E. Breen, Trabue, and Buckeye On count two, the
Court GRANTS the State summary judgment against John G. Breen and John E. Breen and
DENIES summary judgment against Janice Breen and Buckeye On counts three, four, and five,
the Court DENIES the State summary judgment against Buckeye, John G. Breen, John E. Breen,
and Janice Breen.

Accordingly, the Court GRANTS Trabue’s Motion for Summary Judgment (ECF No.
118) on counts one, eight and nine

Finally, the Court GRANTS in PART and DENIES in PART the Breens’ Motion for
Summary Judgment (ECF No. 117). On count one, the Court GRANTS summary judgment to
John E. Breen and DENIES summary judgment to John G. Breen and Janice Breen On count
two, the Court DENlES summary judgment to John G. Breen and John E. Breen and GRANTS
summary judgment to Janice Breen On counts three, four, and five, the Court GRANTS
summary judgment to John G. Breen, John E. Breen, and Janice Breen, On counts five, six,
seven, eight nine, and teri, the Court DENIES summary judgment to John G. Breen, John E.
Breen, and Janice Breen Regarding Dick’s crossclaim, the Court DENIES summary judgment

to John G. Breen, John E. Breen, and Janice Breen

 

right to public morality (e.g., houses of`ill-repute); a right to public peace (e.g., excessive noise); and a right to
public comfort (e.g., excessive odors or fumes). Restatement (Second) of Torts § 821B & cmt a; see City of
Cincinnatz' v. Beretta U.S.A. Corp., 95 Ohio St.3d 416, 768 N.E.2d 1136, 1142 (2002).”)

39

IT IS SO ORDERED.

1-\<5 -\vi a /VP<
DATE EDMUMA. sARGUs, JR.
CHIEF UNITED sTATEs DrsrchT JUDGE

40

